Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claim 10 depends from claim 1, and recites the components with “consisting of” language, but does not recite the gum from claim 1. Further, the weight percentages of all components recited in claim 10 sum to 100%, which does not allow for a gum to
be present in the food product. Thus there is a conflict between dependent claim 10 and independent claim 1.
In addition, examiner further noticed that claim 3 may be amended to address one antecedent basis. Both the examiner’s further amendment of claims 3 and 10 have been approved by the applicants’ representative and presented below. 
Therefore, the amended claims 3, 10 should be considered along with all other prior examiner’s amendments as approved by applicants representative and as mentioned in the prior mailed Notice of Allowance on 8/2/2021.

Status of the application
3. 	Claims 1, 3-7, 10, 23, 25 are pending in this action. 

Claims 1, 3-7, 10, 23, 25 have been allowed.

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment of claims 3 and 10 to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via authorized e mail communication (Attached) to attorney Edwin S Flores, Reg. No. 38,453 (Tel. No. 214- 866-0001) on 3/8/2022.

Examiner’s Amendment:
5.	The application has been amended as follows:

In the claims: 
It is to be noted that these further amended claims 3, 10 as amended will be included with all the prior amended claims as amended by examiner’s amendment and approved by the applicants representative as mailed on 8/2/2021 should be considered.

Claim 3 (Currently Amended) The food product of claim 1, wherein the natural gum or gum blend consisting of, 0.01% to 1.0% by weight of the all-natural mayonnaise food product including one or more natural gums selected from the group consisting of gum Arabic, guar, and combinations thereof.

Claim 10 (Currently amended) The food product of claim 1, consisting of, by weight [[:]], to make 100%, 1.0% Quillaja as the natural flavoring, 0.069% white vinegar, 0.092% lemon juice, 0.825% salt, 1.468% sugar, 0.119% mustard flour, 0.917% gluconic acid, 0.01% to 1.0% the natural gum or gum blend and wherein the pre-blend consisting of [[:]], by weight of the all-natural mayonnaise food product,
0.037% natural egg flavor,
79.5% high oleic sunflower oil,
0.092% plant extracts containing 0.015% tocopherols, and
0.1% rosemary and green tea extracts.

Reasons for allowance
6.	 The reasons for allowance remains the same as mentioned for the last Notice of Allowance mailed 8/2/2021. It is to be noted that as because the claimed range amounts of natural gum or gum blend 0.01% to 1.0% as claimed in further amended claim 10, and this claim limitation is similar to the prior amended claim 3, therefore, examiner maintained the search report as attached with the prior mailed notice of allowance on 8/2/2021 and accordingly examiner also maintained the same IFW –Search notes as attached on 8/2/2021 along with the notice of allowance.  

Applicants amendment of the independent claim 1 and the respective dependent claims with the close ended transitional phrase “consisting of’ overcome the rejections of record. No prior art alone or in combination meet exclusively the specific range amounts containing ingredients to make “all-natural mayonnaise food product”.
Examiner did further search and did not find any prior art alone or in combination which meet the claimed invention. Therefore, the application has been considered in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
7. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792   
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792